                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                  Statesville Division


DELORIS GASTON, et al.,                               )
                                                      )
         Plaintiffs,                                  )
                                                      )
v.                                                    )       Civil Action No. 5:16-cv-9
                                                      )
LEXISNEXIS RISK SOLUTIONS INC., et al.,               )
                                                      )
         Defendants.                                  )


                                INJUNCTIVE RELIEF ORDER

         This day, the Court entered its Final Order granting the Motion for Final Approval of Class

Action Settlement (Dkt. No. 179). Pursuant to that Order and Section 4.3 of the Settlement

Agreement and Release, dated January 21, 2021 (the “Settlement Agreement”), the Court enters

this Injunctive Relief Order and hereby orders that Defendants comply with the following:

         1.     For purposes of this Injunctive Relief Order, the Court adopts and incorporates the

definitions and meanings of the defined terms set forth in the Settlement Agreement. The terms

of this Injunctive Relief Order are intended to reflect the Injunctive Relief provisions in the

Settlement Agreement and shall not be construed to impose any obligations or requirements in

addition to those set forth in the Settlement Agreement.

         2.     IMPLEMENTATION OF CHANGES TO PROHIBIT THE USE OF CRASH

REPORTS PURCHASED ON THE ECOMMERCE WEB PORTAL FOR MARKETING AND

SOLICITATION USES

         Defendants will: (a) incorporate an express prohibition on marketing and solicitation uses

in the End User License Agreement on the eCommerce Web Portal; (b) incorporate an express




112815868v1
prohibition on marketing and solicitation in commercial user agreements on the eCommerce Web

Portal; and (c) add a separate, prominently displayed user confirmation for no marketing and

solicitation use before a Crash Report is purchased on the eCommerce Web Portal with text

substantially similar to the following: “By selecting the Purchase & Download Button, you are

certifying that these records will not be used for solicitation” and presented in a form similar

to Exhibit E to the Settlement Agreement.

          3.    ELIMINATE THE MONTHLY SUBSCRIPTION SERVICE

          Defendants will eliminate the Monthly Subscription Service on the eCommerce Web

Portal.

          4.    LIMIT THE DISCLOSURE OF CRASH REPORTS

          Defendants agree Crash Reports will only be disclosed if one of the following three

conditions are met:

                4.1    Defendants have redacted the following information (to the extent such

information is included in a Crash Report): an individual’s photograph, social security number,

driver’s license number, first name, address (but not the 5-digit zip code), telephone number, and

medical or disability information (hereinafter, the “Personal Information”); OR

                4.2    Defendants have obtained the consent of the person whose Personal

Information appears on the Crash Report; OR

                4.3    The Crash Report is being disclosed to an “authorized recipient” as

permitted by 18 U.S. Code § 2721(c) or for one of the following permissible uses as set out in 18

U.S. Code § 2721(b)(1):

                4.3(a) For use by any government agency, including any court or law enforcement

agency, in carrying out its functions, or any private person or entity acting on behalf of a Federal,




                                                 2
State, or local agency in carrying out its functions.

                4.3(b) For use in connection with matters of motor vehicle or driver safety and

theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories;

performance monitoring of motor vehicles, motor vehicle parts and dealers; motor vehicle market

research activities, including survey research; and removal of non-owner records from the original

owner records of motor vehicle manufacturers.

                4.3(c) For use in the normal course of business by a legitimate business or its

agents, employees, or contractors, but only – (A) to verify the accuracy of personal

information submitted by the individual to the business or its agents, employees, or contractors;

and (B) if such information as so submitted is not correct or is no longer correct, to obtain the

correct information, but only for the purposes of preventing fraud by, pursuing legal remedies

against, or recovering on a debt or security interest against, the individual.

                4.3(d) For use in connection with any civil, criminal, administrative, or arbitral

proceeding in any Federal, State, or local court or agency or before any self-regulatory body,

including the service of process, investigation in anticipation of litigation, and the execution or

enforcement of judgments and orders, or pursuant to an order of a Federal, State, or local court.

                4.3(e) For use in research activities, and for use in producing statistical reports, so

long as the personal information is not published, redisclosed, or used to contact individuals.

                4.3(f) For use by any insurer or insurance support organization, or by a self-

insured entity, or its agents, employees, or contractors, in connection with claims investigation

activities, antifraud activities, rating or underwriting.

                4.3(g) For use in providing notice to the owners of towed or impounded vehicles.

                4.3(h) For use by any licensed private investigative agency or licensed security




                                                   3
service for any purpose permitted under this subsection.

               4.3(i) For use by an employer or its agent or insurer to obtain or verify information

relating to a holder of a commercial driver’s license that is required under chapter 313 of title 49.

               4.3(j) For use in connection with the operation of private toll transportation

facilities.

               4.3(k) For any other use in response to requests for individual motor vehicle

records if the State has obtained the express consent of the person to whom such personal

information pertains.

               4.3(l) For bulk distribution for surveys, marketing or solicitations if the State has

obtained the express consent of the person to whom such personal information pertains.

               4.3(m) For use by any requester, if the requester demonstrates it has obtained the

written consent of the individual to whom the information pertains.

               4.3(n) For any other use specifically authorized under the law of the State that

holds the record, if such use is related to the operation of a motor vehicle or public safety.

        Defendants may paraphrase the permissible uses defined in Section 4.3(a)–(n) to the extent

it is technologically necessary on the eCommerce Web Portal as long as it does not substantially

change the meaning.

        If Defendants disclose a Crash Report for one of the permissible uses as defined in Section

4.3(a)–(n), Defendants will meet any obligation to have a “good faith belief” that the Crash Report

will be used for a specific purpose permitted by this Order through the following means:

        (a) With respect to Involved Parties, Defendants will require Involved Parties to affirm

their specific anticipated use as defined in Section 4.3 before purchasing a Crash Report on the

eCommerce Web Portal. Additionally, Defendants will require Involved Parties to enter one of




                                                  4
the following sets of search criteria to search for a Crash Report on the eCommerce Web Portal:

            i.   State and jurisdiction and one of the following: Report number; last name and date

                 of incident; last name and street;

         ii.     State and jurisdiction and at least two of the following: Last name, date of incident,

                 street; or

        iii.     State, jurisdiction, report number and one of the following: name (first, last) and

                 date of incident; name (first, last) and street.

       A law enforcement agency may require that Defendants impose additional search criteria

for Involved Parties to search for a Crash Report.

       (b) With respect to Commercial Users, Defendants will:

            i.   Require submission of an application and agreement, including, but not limited to,

                 the specific purpose of use;

         ii.     Implement a process to review Commercial Users’ stated purpose of the use; and

        iii.     Reject any application and agreement in which the stated purpose of use references

                 marketing or solicitation or any other use not permitted by this Order and the Final

                 Judgment.

       5.        LOG THE USERS’ USE SELECTION

       Defendants must keep for a period of 5 years records identifying each person or entity that

receives a Crash Report on the eCommerce Web Portal and the purpose for which the Crash Report

will be used.

       6.        IMPLEMENT EMPLOYEE EDUCATION AND TRAINING

       Employees who work with Crash Reports on the eCommerce Web Portal will be required

to participate in annual training regarding the requirements of the Injunctive Relief and the DPPA.




                                                      5
Defendants shall keep records of such training.

       7.      TIMETABLE FOR IMPLEMENTATION OF INJUNCTIVE RELIEF

               7.1     With respect to the Rule 23(b)(2) CMPD Settlement Subclass, Defendants

will implement the Injunctive Relief defined in Sections 4 and 5 above within thirty (30) days of

the Effective Date.

               7.2     With respect to the Rule 23(b)(2) CMPD Settlement Subclass, Defendants

will implement the Injunctive Relief defined in Sections 2 and 3 above within three months of the

Effective Date.

               7.3     With respect to the Rule 23(b)(2) Settlement Class, Defendants will

implement the Injunctive Relief defined in Sections 2 through 6 above within twelve months of

the Effective Date.

               7.4     Notwithstanding Section 7, if Defendants are unable to comply with these

deadlines, Defendants shall receive a reasonable extension of time sufficient to permit completion

of the task upon submission of an application to the Court showing good cause for the extension.

       8.      SUNSET PROVISION: With respect to the Rule 23(b)(2) Settlement Class, the

obligations of Sections 2-6 of the Injunctive Relief Order will expire seven years from the Effective

Date (“Sunset Date”). With respect to the Rule 23(b)(2) CMPD Settlement Subclass, any relief

from the obligations of Sections 2-6 of the Injunctive Relief Order must be obtained from this

Court pursuant to Section 11 of this Order.

       9.      DISPUTE RESOLUTION PROCESS

               9.1     If any Settlement Class Member has a claim or dispute regarding

Defendants’ compliance with the Settlement Agreement, including but not limited to the Injunctive

Relief provisions, then such Settlement Class Member first must submit, pro se or through counsel,




                                                  6
his or her dispute directly to Defendants before taking any other action. Upon receipt of such a

dispute, Defendants will investigate the dispute and respond to the Settlement Class Member

within thirty (30) days. Defendants’ response must state the results of Defendants’ investigation

of the allegation of non-compliance with the Settlement Agreement and any action taken or to be

taken to address the Settlement Class Member’s dispute; or, if additional information is required

for Defendants to complete their investigation, Defendants’ response must identify the specific

additional information that is required. Upon the submission of all the additional information

required (as set forth in Defendants’ response), Defendants will have thirty (30) days to complete

their investigation of the Settlement Class Member’s dispute regarding the allegation of non-

compliance with the Settlement agreement and to provide a response containing the results of its

investigation and any action taken or to be taken to address the dispute. To the extent a Settlement

Class Member does not have all the additional information requested in Defendants’ response,

Defendants will proceed to the extent reasonably possible to complete their investigation of the

Settlement Class Member’s dispute.

               9.2     Within thirty (30) days after the dispute resolution process described above

has been completed, the Settlement Class Member may submit his or her dispute regarding the

allegation of non-compliance with the Settlement Agreement to the Court under the caption for

this Litigation. The Settlement Class Member’s submissions to the Court must include copies of

all correspondence between the Settlement Class Member and Defendants regarding the dispute

prior to the submission. The Court shall have exclusive and sole jurisdiction to resolve the dispute.

       10.     Any action by Defendants determined in good faith to be reasonably necessary to

comply with any federal law, enactment, regulation, or judicial ruling shall not constitute a breach

of the Settlement Agreement. In the event that any obligation that Defendants have agreed to




                                                 7
undertake as part of the Injunctive Relief becomes inconsistent with any future federal, state, or

local law, enactment, regulation, or judicial ruling, or if the Settlement Class (or any subset) agree

to impose less stringent requirements on any competitor of Defendants in a class settlement or any

other matter requiring approval of a court, then Defendants will file a motion for miscellaneous

relief, seeking to be released from performing such obligation. In addition to electronic service

through the District Court, Defendants shall also serve said motion on Class Counsel in the manner

set forth in Section 7.5 of the Settlement Agreement. Class Counsel shall file any brief in

opposition within twenty (20) days after the service of Defendants’ motion for miscellaneous relief

(which may be extended by the Court for good cause). Should Class Counsel not file any brief in

opposition within the twenty (20) day period, the Court shall presume that Class Counsel does not

oppose the relief requested in Defendants’ motion for miscellaneous relief. Defendants shall file

any reply brief in support of their motion for miscellaneous relief within seven (7) days after the

filing of any brief in opposition.

       11.     The Court reserves continuing and exclusive jurisdiction over the parties with

respect to all matters relating to this Injunctive Relief Order, including its administration,

interpretation, effectuation, and enforcement of its provisions pursuant to the dispute resolution

process in section 9 above. None of the parties, including any Rule 23(b)(2) Settlement Class

Member or Rule 23(b)(2) Settlement Subclass Member, shall be entitled to the recovery of

attorney’s fees, costs or other expenses in connection with any efforts to monitor compliance with

this Injunctive Relief Order.




                                                  8
It is SO ORDERED.



             Signed: May 25, 2021




                                    9
